Title: To Thomas Jefferson from Lyman Spalding, 22 February 1802
From: Spalding, Lyman
To: Jefferson, Thomas


          
            Mr. Jefferson,
            Portsmouth 22nd. Febry 1802.
          
          Will you please to accept the humble offering of a faithful citizen in the Republic of science. If you deem it worthy the attention of the American Philosophical Society, I should think myself highly honoured by their acceptance of a copy.
          With great esteem, Sir, I have the honour, to be yours.
          
            L Spalding.
          
        